Citation Nr: 0608302	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal of a September 2001 rating decision that, 
inter alia, denied service connection for tinnitus. The 
veteran filed a notice of disagreement (NOD) in October 2001, 
and a statement of the case (SOC) was issued in July 2003. 
The veteran filed a substantive appeal in September 2003.

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.

In September 2004, the Board remanded the matter on appeal to 
the RO for further action.  A Supplemental SOC (SSOC) was 
issued in December 2005, reflecting the RO's continued denial 
of service connection for tinnitus.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further remand of this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

Initially, the Board notes that while service medical records 
reflect no complaints, findings of, or diagnosis of tinnitus, 
or specific evidence documenting any noise exposure, on VA 
examination in November 1969 (within a few short months of 
his discharge), the veteran complained of occasionally having 
a momentary ringing in both ears, as well as hearing loss.  
During the April 2004 Board hearing, the veteran contended 
that as a member of the Special Forces in service, he was in 
the field in Vietnam for a period of approximately 11 months, 
during which time he was repeatedly exposed to loud noise 
from being in close proximity to gunfire and rocket and 
mortar attacks, after which he often experienced ringing in 
his ears.  The veteran is competent to assert experiencing 
such noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Moreover, given his duties as a medic in Vietnam, 
such noise exposure appears consistent with the circumstances 
of his service.

As indicated above, in September 2004, the Board remanded 
this matter to the RO, in part, for a VA examination.  The 
remand specifically requested that a physician, an 
otolaryngologist, examine the veteran and provide an opinion 
regarding the medical etiology of any current tinnitus.  
Rather than a medical examination, the claims file includes 
the report of evaluation and opinion by a VA audiologist, a 
non-physician.  Thus, as pointed out by the veteran's 
representative in argument submitted in February 2006, an 
important directive of the prior remand was not followed.  
The Board e a remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Since this 
directive of the prior remand was not followed, appellate 
review, at this juncture, is not appropriate, and informal 
hearing presentation, imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Id.
 
Accordingly, in compliance with the prior remand, the RO 
should arrange for the veteran to undergo examination by an 
otolaryngologist (ear, nose and throat physician) at an 
appropriate VA medical facility.  See 38 U.S.C.A. § 5103A 
(West 2002).  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may well result in a denial of the claim(s).  See 38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to the VA examination, the RO must obtain and associate 
with the claims file all pertinent, outstanding VA medical 
records.  The Board points out that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file any 
additional pertinent medical records of evaluation and/or 
treatment of tinnitus at the Puget Sound HCS in Seattle, 
Washington, from September 2003 to the present time.

The action identified herein is consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

In view of the foregoing, the matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Puget 
Sound HCS copies of all outstanding 
records of evaluation and/or treatment of 
the veteran's tinnitus, from September 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  After all available records are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose, and throat physician) at an 
appropriate medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether the veteran 
currently suffers from tinnitus, and if 
so, whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently  
demonstrated tinnitus is the result of 
injury or disease in service, to include 
in-service noise exposure from proximity 
to gunfire and rocket and mortar attacks, 
as alleged by the veteran.  In rendering 
the requested opinion, the doctor should 
address the significance, if any, of the 
veteran's complaints of occasional 
ringing in the ears noted in the November 
1969 VA ENT examination report.
  
The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

4. To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished  
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for  
service connection for tinnitus in light 
of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an  
appropriate SSOC that includes clear 
reasons and bases for all determinations,  
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate  
time frame.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.  
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet.  
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

